Citation Nr: 1526315	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disability, claimed as a back impairment.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for a peripheral circulatory disorder, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2015, the Veteran and his wife presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Other documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for a cervical spine disability has been raised by the record in an October 2009 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues of entitlement to service connection for diabetic nephropathy, hypertension, erectile dysfunction, and a cardiac disability, to include ischemic heart disease, have been raised by the record in a June 2010 VA examination report, but have not been adjudicated by the AOJ.  See also June 2010 WellStar Kennestone Hospital catheterization report (evidence of ischemia).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. It is at least as likely as not that the Veteran's congenital lumbar stenosis was subject to a superimposed injury during active duty service, which caused or contributed to his current thoracolumbar spine disability.

2. The probative evidence of record indicates the Veteran had active service in the Republic of Vietnam during the Vietnam Era.

3. It is presumed that the Veteran's current diabetes mellitus, type II, is related to his military service, to include herbicide exposure.

4. It is at least as likely as not that the Veteran's peripheral neuropathy and peripheral arterial disease are caused by his diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. Service connection for thoracolumbar spine disability, to include spondylosis, degenerative arthritis, and degenerative disc disease, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2014).

2. Service connection for diabetes mellitus, type II, as related to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3. Service connection for peripheral neuropathy, as secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).

4. Service connection for peripheral arterial disease, as secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	(CONTINUED ON NEXT PAGE)


Thoracolumbar Spine

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c) , 4.9.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  Service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

Here, the first element of Shedden is met, as multiple disabilities of the thoracolumbar spine have been diagnosed, to include: thoracic spondylosis; degenerative arthritis of the thoracic spine; congenital lumbar stenosis; acquired lumbar spondylosis; multi-level severe neural foraminal stenosis of the lumbar spine; degenerative arthritis of the lumbar spine; lumbar degenerative disc disease.  See December 2013 Dr. C.W.C. treatment note; March 2011 Cartersville Medical Center operative report; July 2010 Medica Stand-Up MRI lumbar spine report; July 2010 Medica Stand-Up MRI thoracic spine report; October 2009 x-rays upon VA examination; October 2009 VA examination report.

The Board notes that no disability of the thoracolumbar spine was noted upon the Veteran's entrance to active duty.  See August 1957 ENTPF examination report; November 1956 Commissioning examination report.  The Veteran contends that his service as a fighter pilot caused or contributed to his current back disability due to the stress placed on his spine, to include placing more stress on the congenital lumbar stenosis, which was not diagnosed until after the Veteran's active duty service.  See, e.g., May 2015 videoconference hearing testimony; November 2013 wife statement; October 2013 notice of disagreement; January 2011 wife statement; July 2010 Medica Stand-Up MRI lumbar spine; October 2009 wife statement.

The Veteran's DD 214 and available service personnel records confirm the Veteran served as a fighter pilot for the majority of his active duty service.  See, e.g., Air Medal - Second through Thirteenth Strike/Flight Award citation; Air Medal - Bronze Star citation; Air Medal - First Strike/Flight Award citation.

In a December 2013 treatment note, the Veteran's private physician and spinal surgeon, Dr. C.W.C., opined, "Because of [the Veteran's] work in the military and his underlying congenital condition and given the amount of wear and tear we are seeing in his back, I do think that his service related work has some contributory effect on his back symptomatology."

Accordingly, the Board finds that Dr. C.W.C.'s December 2013 opinion indicates that the Veteran's congenital lumbar spinal stenosis was subject to a superimposed injury from his work during his active duty service as a fighter pilot, satisfying the second Shedden element.  Such superimposed injury therefore caused or contributed to his current thoracolumbar spine diagnoses, the "wear and tear" in his back, to include spondylosis, degenerative arthritis, and degenerative disc disease.  Therefore, Dr. C.W.C.'s December 2013 opinion provides a medical nexus between the Veteran's current thoracolumbar disability and his in-service injury, satisfying the third Shedden element.

Considering the competent and credible evidence of record, including the lay statements of record, the objective medical evidence, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran's current thoracolumbar spine disability is related to his active duty military service.  Accordingly, the Board finds that a grant of service connection is warranted.

Diabetes Mellitus

The first element under Shedden is met, as a current diagnosis of diabetes mellitus, type II, is of record.  See, e.g., June 2010 VA examination report.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Diabetes mellitus, type II, is such a disease.

VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

VA was unable to confirm the Veteran's service on the landmass or in the inland waters of the Republic of Vietnam through official military records, or the Veteran's available service personnel records.  See, e.g., April 2010 Formal Finding of Unavailability of Records.

The Veteran has repeatedly and consistently asserted that while flying bombing missions over Vietnam during the Vietnam Era, he had to land his jet aircraft in Da Nang in order to offload a bomb which was still attached to his aircraft, and had to spend the night in a bunker before he could return to his aircraft carrier stationed off Vietnam.  See May 2015 videoconference hearing testimony; March 2015 Veteran statement; December 2013 substantive appeal; October 2013 Veteran statement; October 2013 notice of disagreement; January 2011 notice of disagreement; January 2010 Veteran statement; December 2009 Veteran statement; October 2009 Veteran statement.

The Veteran's service personnel records confirm that the Veteran flew bombing missions in Southeast Asia in support of the Army of the Republic of Vietnam during the Vietnam Era, and that the Veteran flew the type of aircraft, and served in the unit and aboard the aircraft carrier as repeatedly stated by the Veteran, at the time the Veteran contends he was forced to land and spend the night in Da Nang.  See, e.g., Air Medal - Second through Thirteenth Strike/Flight Award citation; Air Medal - Bronze Star citation; Air Medal - First Strike/Flight Award citation; May 1971 Report of Fitness of Officers report.

Accordingly, the Board finds the Veteran's reports of having to land in and spend the night in Da Nang in the Republic of Vietnam credible.  The Board therefore affords the Veteran the benefit of the doubt, and finds that he served in the Republic of Vietnam during the Vietnam Era.  Accordingly, the Board finds the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a).  Therefore, the second Shedden element is also met.

Finally, the third element of Shedden is also met.  As the Veteran is presumed to have been exposed to an herbicide agent, and because diabetes mellitus, type II, is one of the diseases listed in 38 C.F.R. § 3.309(e) as a disease associated with exposure to herbicide agents, service connection is presumed for the Veteran's current diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that a grant of service connection is warranted for diabetes mellitus, type II, as due to exposure to herbicide agents.

Peripheral Neuropathy and a Peripheral Circulatory Disorder

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The first element under Wallin is met, as current diagnoses of peripheral neuropathy and peripheral arterial disease are of record.  See, e.g., June 2010 VA examination report.

The second element under Wallin is also satisfied, as per the Board's decision above, service connection has been granted for diabetes mellitus, type II.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.  Upon VA examination in June 2010, the VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities is a complication of his diabetes "because there is a strong association with diabetes for this condition as it occurs more frequently with diabetics than non-diabetics."  Further, the June 2010 VA examiner opined that the Veteran's peripheral arterial disease "is at least as likely as not a complication of diabetes because it is due to macro vascular complications related to diabetes."

Considering the competent and credible evidence of record, including the objective medical evidence, as well as the lack of affirmative evidence to the contrary, the Board finds that the medical evidence of record supports the conclusion that the Veteran's service-connected diabetes mellitus, type II, has caused the Veteran's peripheral neuropathy and peripheral arterial disease.  Accordingly, the Board finds that a grant of service connection is warranted.  



ORDER

Entitlement to service connection for thoracolumbar spine disability, to include include spondylosis, degenerative arthritis, and degenerative disc disease, is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for peripheral neuropathy is granted.

Entitlement to service connection for a peripheral circulatory disorder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


